Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claims 1-13 of E. Asirvatham et al., US 17/230,278 (April 14, 2021) are pending and under examination.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  

Claim 1 recites:

1. A method of synthesizing a siloxane derivative of an amino acid, comprising: 

alkylating an amino end group of an amino acid to provide a disubstituted amine; 

and reacting a carboxyl end group of the amino acid with an amino tris(trimethylsiloxy)silane to provide a siloxane derivative of the amino acid.

where interpretation of the underlined terms is discussed below.   


Interpretation of “an amino acid”

The terms “amino” and “acid” are respectively defined in the art as -NH2 and -C(O)OH.  Amino acids are generally defined in the art as compounds comprising each of these groups.  See, Amino Acid – Britannica Online Encyclopedia (July 17, 2009) (page 1 of 10); see also, Membership of the Commission, 56 Pure & Applied Chemistry, 595-624 (1984).  The speciation discusses the term “amino acid” but does not provide a limiting definition.  Specification at pages 11-14, [0049]-[0056].  The example compounds/reaction presented in the specification conform to the art accepted meaning.  Specification at pages 11-14, [0049]-[0056].  For example, the specification states that “the siloxane derivative of the amino acid” may be synthesized as shown below in Scheme 2.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Specification at pages 12-13, [0053]. 

Accordingly, consistent with the specification, the term “amino acid” is broadly and reasonably interpreted to mean any compound comprising both an amino functional group (i.e., -NH2) and an acid functional group (i.e., -C(O)OH).  


Interpretation of “an aminotris(trimethylsiloxy)silane”

The specification does not specifically define the claim 1 term “an aminotris(trimethylsiloxy)silane” nor does this appear to be a term of art.  The specification provides the following relevant disclosure.

[0052] The siloxane may be substituted with one or more alkoxy groups, such as methoxy, ethoxy, isopropoxy, tertiary butoxy, and others. The siloxane may be further substituted with one or more alkyl groups, such as propyl, wherein the alkyl group may yet be further substituted with an appropriate functional group to permit coupling of the siloxane to the amino acid, such as a nitrogen. For example, the siloxane may be 3-aminopropyltris(trimethylsiloxy)silane.

Specification at page 12, [0052].  The single disclosed compound 3-aminopropyltris(trimethylsiloxy)silane is the only specification disclosure relevant to the claim 1 term “an aminotris(trimethylsiloxy)silane”.  The compound 3-aminopropyltris(trimethylsiloxy)silane has the following structure:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.


In view of the foregoing, the claim 1 term “an aminotris(trimethylsiloxy)silane” is broadly and reasonably interpreted consistently with the specification as any group that comprises both an amino group and a tris(trimethylsiloxy)silane group as follows:  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

where R is any group or a bond.  

Interpretation of “a siloxane derivative of an amino acid”

In view of the fact that claim 1 requires “alkylating an amino end group of an amino acid to provide a disubstituted amine; and reacting a carboxyl end group of the amino acid with an amino tris(trimethylsiloxy)silane” and in view of the above interpretation of “amino acid” and “an amino tris(trimethylsiloxy)silane”, the structure of the claim 1 “a siloxane derivative of an amino acid” is broadly and reasonably interpreted as follows:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

where “alkyl” in the above structure means an alkyl group and each occurrence of R is independently any group or a bond.  Note that the specification defines “alkyl” at page 7, [0036].  

Specification Objections

The Instant Application Is Not Properly a Continuation

The specification is objected to for claiming new matter not supported by parent case US 16/990,855. Applicant states that this application is a continuation application of the prior-filed application. A continuation application cannot include new matter. MPEP § 211.05; MPEP § 2163.03(III).  Applicant is required to delete the benefit claim or change the relationship (continuation) to continuation-in-part because this application contains at least the following matter not disclosed in prior-filed application US 16/990,855:

1. A method of synthesizing a siloxane derivative of an amino acid, comprising: 

alkylating an amino end group of an amino acid to provide a disubstituted amine; 

and reacting a carboxyl end group of the amino acid with an amino tris(trimethylsiloxy)silane to provide a siloxane derivative of the amino acid.

US 16/990,855 does not provide literal support for above claim 1.  Support, however, need not be ipsis verbis.  MPEP § 2163.02(V).  In this regard, US 16/990,855 was examined to determine whether claim 1 can be supported by US 16/990,855 as filed.  

US 16/990,855 discloses compounds of Markush formulae I, Ia and 1b.  US 16/990,855 at pages 8-11, [0039]-[0048].  In the most relevant disclosure to the issue at hand, US 16/990,855 teaches that “these compounds” may be synthesized by various methods, including the following method. 

[0049] These compounds may be synthesized by various methods. One such method includes reacting an amino acid, such as an N-alkylated or N-acylated amino acid, with a siloxane to convert the amino acid C-terminus to the desired siloxane derivative.

US 16/990,855 at page 11, [0049].  
Thus, the term “amino acid” in above [0049] is limited to amino acid species that would provide the compounds disclosed in US 16/990,855.  Further, the single disclosed compound 3-aminopropyltris(trimethylsiloxy)silane is the only specification disclosure relevant to the broad claim 1 term “an aminotris(trimethylsiloxy)silane”.  

As above discussed, US 16/990,855 does not provide literal support for above claim 1.  Further, US 16/990,855 cannot be read broadly to support claim 1 because US 16/990,855 teaches synthesis of species of “siloxane derivatives of an amino acid” where only limited species of amino acids are disclosed and only one species of “an amino tris(trimethylsiloxy)silane” is disclosed.  The disclosed species of amino acids and the single disclosed species of “an amino tris(trimethylsiloxy)silane” do not support the broad claim 1 language of any “amino acid” and any “amino tris(trimethylsiloxy)silane” or the final product “a siloxane derivative of an amino acid” as these terms are interpreted above.  

Lack of Antecedent Basis for Claim 1 in the Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  For the same reasons discussed in detail above (since the current specification and the US 16/990,855 specification are identical), claim 1 does not find support/antecedent basis in the specification as filed.  Correction as follows is required.  The specification should be amended such that claim 1 has antecedent support in the specification; for example, claim 1 can be copied and pasted into the specification.  

Effective Filing Date

The effective filing date of a claimed invention is determined on a claim-by-claim basis.  MPEP § 2152.01; MPEP § 706.02VI.  For the reasons discussed in detail above, claim 1 (as well as dependent claims 2-13) are not entitled to priority to US 16/990,855.  In view of the foregoing, the filing date of claims 1-13 is the non-provisional filing date of April 14, 2021.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(2) Rejection over E. Asirvatham, US 2021/018882 (2021) (“Asirvatham-1”)

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by E. Asirvatham, US 2021/018882 (2021) (“Asirvatham-1”), which corresponds to E. Asirvatham, WO 2021/126668 (2021).  

Asirvatham-1 is effective prior art under 35 USC § 102(a)(2) because it has an earlier effective filing date and names a different inventive entity (although there is a common inventor and common assignee).  


Asirvatham-1 teaches the following reaction scheme starting with dimethylation of 6-aminohexanoic acid followed by reaction with 3-aminopropyltris(trimethylsiloxy)silane.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Asirvatham-1 at page 13, [0184].  The above scheme clearly meets each and every limitation of claims 1-5 where the amino acid is 6-aminohexanoic acid (per claims 5 and 6).  Respecting claims 7 and 8, Asirvatham-1 discloses that 


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Asirvatham-1  at page 13, [0181].  Asirvatham-1 therefore meets each and every limitation of claims 7 and 8.  In Table 1, Asirvatham-1 further teaches each of the compounds claimed in claims 9-13.  Asirvatham-1 at page 15, Table 1.  Asirvatham-1 teaches that these Table 1 compounds are prepared from further reaction of the product of above Scheme 2.  Asirvatham-1 at pages 13-14, [0185]-[0187].  Thus, claims 9-13 are also anticipated.  

Prior Art Exceptions with Respect to Asirvatham-1

As stated above, Asirvatham-1 is effective prior art under 35 USC § 102(a)(2) because it has an earlier effective filing date and names a different inventive entity (although there is a common inventor and common assignee).  

Applicant may consider an exception under 35 U.S.C. 102(b)(2)(A) to overcome this rejection by a showing under 37 CFR 1.130(a) that the anticipating subject matter disclosed in Asirvatham-1 was obtained directly or indirectly from the inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(2).  MPEP § 717(I)/(III).  

Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(2)(B) by providing evidence of a prior (before Asirvatham-1’s effective filing date) public disclosure by the inventor of this application of the anticipating subject matter of Asirvatham-1 via an affidavit or declaration under  37 CFR 1.130(b). MPEP § 717(I)/(III).  

Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(2)(C), which provides that disclosures shall not be prior art under 35 U.S.C. 102(a)(2) if the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  MPEP § 717(I)/(III); MPEP § 2153.  


Additional Prior Art Rejections under 35 U.S.C. 102(a)(2)

Each of the following patent documents provides essentially the same disclosure as Asirvatham-1 discussed above.  As such, 35 U.S.C. 102(a)(2) rejections are made over each of the following documents for the same reasons as given above for Asirvatham-1. 

E. Asirvatham, US 2021/0189292 (2021); corresponding to E. Asirvatham, WO 2021/126714 (2021);

E. Asirvatham, US 2021/0187110 (2021); corresponding to E. Asirvatham, WO 2021/126716 (2021);

E. Asirvatham, US 2021/0187460 (2021); corresponding to E. Asirvatham, WO 2021/126715 (2021); 

E. Asirvatham, US 2021/0238479 (2021); corresponding to E. Asirvatham, US 11,427,760 (2022); corresponding to E. Asirvatham, WO 2021/158301 (2021);

E. Asirvatham, US 2021/0198555 (2021); corresponding to E. Asirvatham, WO 2021/138086 (2021);

E. Asirvatham, US 2021/0188882 (2021); corresponding to E. Asirvatham, WO 2021/1126668 (2021); and

E. Asirvatham, US 2021/0186842 (2021); corresponding to E. Asirvatham, WO 2021/1126667 (2021).  

Each of the above documents is effective prior art under 35 USC § 102(a)(2) for the same reasons as Asirvatham-1, i.e., because it has an earlier effective filing date and names a different inventive entity (although there is a common inventor and common assignee).  As such, the same prior art exceptions for each of the above patent documents are available as discussed for Asirvatham-1.  Applicant should address each of the above patent documents in any responsive document.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622